Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 8, 11-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al (US 8705349, “Bloch”) in view of other embodiments of Bloch.

	Re claims 1 and 11, Bloch discloses a first processor (IB switch, figure 1, element 52) configured to detect congestion in a packet flow formed of a plurality of packets of a same type received from a first device in a network (figure 2, step 64), the packets in the packet flow being destined for a second device in the network (figure 4, step 60); a second processor (packet processing circuitry of destination HCA, figure 1, element 36) configured to send, when congestion notification packet generation is enabled for the packet flow, a congestion notification packet to the first device (figure 4, step 68), the congestion notification packet identifying the packet flow for which congestion is 
	Re claims 2 and 12, Bloch discloses the congestion notification packet is structured to allow the first device to control a transmission rate for the packet flow for which congestion is detected separately from controlling the transmission rate for packet flows other than the packet flow for which congestion is detected (column 6, lines 37-44).
	Re claims 3 and 13, Bloch discloses ones of the packets in the packet flow include addresses of the first and second devices respectively as source and destination addresses, and wherein the second processor is configured to swap the addresses of the first and second devices from source and destination addresses respectively to destination and source addresses in the congestion notification packet (column 7, lines 33-39). 
	Re claims 7 and 17, the modified system of Bloch discloses generating the congestion notification packet upon congestion having been detected for a predetermined number of packets in the packet flow (figure 2, step 64).
.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of other embodiments of Bloch and further in view of Sreeramoju et al (US 9794184, “Sreeramoju”).
	Re claims 4 and 14, Bloch discloses the congestion notification packet identifying the packet flow for which congestion is detected (figure 2, step 72), but fails to disclose congestion notification packet including a protocol, a source address, a destination address, a source port identifier, and a destination port identifier for packets in the packet flow. However, Sreeramoju discloses congestion notification message including source address, destination address, source port and destination port, and protocol in use (column 13, lines 36-40). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bloch with Sreeramoju for the benefit of identifying the source of the congestion so that the higher component can selectively reduce the rate of sending packets only of those slow down packets from the source of the congestion, without reducing the rates of sending packets from other sources.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of other embodiments of Bloch and further in view of Nakagawa (US 20160269322).

	Re claims 5 and 15, Bloch discloses the congestion notification packet identifying the packet flow for which congestion is detected (figure 2, step 72), but fails to disclose congestion notification packet including a hash value representing a combination of a protocol, a source address, a destination address, a source port identifier, and a destination port identifier for packets in the packet flow. However, Nakagawa discloses a packet including a hash value representing a combination of a protocol, a source address, a destination address, a source port identifier, and a destination port identifier (paragraph [0054]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bloch with Nakagawa for the benefit of identifying the packet flow based on a hash value in congestion notification packet so that the higher component can selectively reduce the rate of sending packets only of those slow down packets from the packet flow.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of other embodiments of Bloch and further in view of Yang et al (US 9608918, “Yang”).
	Re claims 9 and 19, Bloch discloses all of the limitations of the base claim, but fails to disclose generating congestion notification packet for the packet flow in response to the packet flow being associated with lossless traffic. However, Yang discloses sending PAUSE frame for lossless traffic flow (column 1, lines 38-40). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bloch with Yang for the benefit of .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of other embodiments of Bloch and further in view of Saavedra (US 20120008496).
	Re claims 10 and 20, Bloch discloses all of the limitations of the base claim, but fails to disable, in response to generating the congestion notification packet, including an explicit congestion notification (ECN) in packets of packet flow transmitted to the second device. However, Saavedra discloses disabling ECN (paragraph [0019]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bloch with Saavedra for the benefit of supporting devices that do not support ECN functionality.

Allowable Subject Matter

Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467